         Case 1:19-cv-02826-KBJ Document 57 Filed 01/27/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

________________________________________________
                                                )
STATE OF CALIFORNIA, et al.,                    )
                                                )
      Plaintiffs,                               )
                                                )                  No. 1:19-cv-2826-KBJ
                  v.                            )                  and consolidated cases
                                                )
ELAINE L. CHAO, et al.,                         )
                                                )
      Defendants.                               )
________________________________________________)


        NOTICE REGARDING BAR STATUS OF JEFFREY BOSSERT CLARK

       The undersigned respectfully submits the attached letter regarding the bar status of

Jeffrey Bossert Clark, Assistant Attorney General, Environment and Natural Resources Division,

during the period of October 1, 2019, through December 10, 2019.

                                             Respectfully submitted,

                                                  /s/ Benjamin R. Carlisle
                                                DANIEL R. DERTKE
                                                BENJAMIN CARLISLE
                                                  Environmental Defense Section
                                                  U.S. Department of Justice
                                                  Box 7611
                                                  Washington, D.C. 20004
                                                  (202) 514-0994



JANUARY 27, 2020
90-5-2-4-21567
          Case 1:19-cv-02826-KBJ Document 57 Filed 01/27/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2020, I electronically filed the foregoing Notice with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system.

       The participants in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                                       s/ Benjamin R. Carlisle




                                              -A1-
